Citation Nr: 9921635
Decision Date: 05/27/99	Archive Date: 08/06/99

DOCKET NO. 96-45 825               DATE 

On appeal from the Department of Veterans Affairs (VA) Regional
Office (RO) in Newark, New Jersey

THE ISSUE

1. Entitlement to an earlier effective date for service connection
for tinnitus, prior to January 6, 1994.

2. Entitlement to service connection for a seizure disorder.

3. Entitlement to service connection for major depression.

REPRESENTATION

Appellant represented by: Disabled American Veterans

WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

R. T. Jones, Counsel

INTRODUCTION

The veteran served on active duty from September 1982 to October
1986.

This matter comes to the Board of Veterans' Appeals (Board), in
part, from a June 1996 rating decision by the VA RO which denied
service connection for a seizure disorder and major depression. The
RO granted service connection for tinnitus (rated 10 percent),
effective from January 6, 1994, and the veteran appeals for an
earlier effective date. These are the only issues properly on
appeal at this time. The veteran failed to report for a Board
hearing in October 1998.

The Board notes other matters which are not on appeal. The June
1996 RO decision denied service connection for headaches, and the
veteran appealed; but that issue is no longer on appeal since,
after a March 1997 RO hearing, the RO hearing officer granted the
benefit in June 1997. The June 1996 RO decision also denied service
connection for a number of other conditions; the veteran filed a
notice of disagreement and a statement of the case was sent to him
on such issues; but the issues are not on appeal since the veteran
did not perfect his appeal by filing a substantive appeal on such
issues. 38 U.S.C.A. 7104, 7105, 7108 (West 1991); 38 U.S.C.A.
20.200, 20.202, 20.302 (1998); Roy v. Brown, 5 Vet.App. 554 (1993).

FINDINGS OF FACT

1. The veteran's initial claim for service connection for tinnitus
was received by the RO on January 6, 1994 (years after service),
and the RO granted service connection and compensation effective
from that date.

- 2 -

2. A seizure disorder was not present during service or for many
years thereafter, and any current seizure disorder was not caused
by any incident of service.

3. A chronic acquired psychiatric disorder, including major
depression, was not present in service or for many years later, and
such was not caused by any incident of service.

CONCLUSIONS OF LAW

1. The criteria for an effective date earlier than January 6, 1994,
for an award of service connection for tinnitus, have not been met.
38 U.S.C.A. 5110 (West 1991); 38 C.F.R. 3.400 (1998).

2. A seizure disorder was not incurred in or aggravated by service.
38 U.S.C.A. 1101, 1111, 1112, 1113, 1131, 1137; 38 C.F.R. 3.303,
3.307, 3.309.

3. A chronic acquired psychiatric disorder, including major
depression, was not incurred in or aggravated by service. 38
U.S.C.A.  1101, 1111, 1112, 1113, 1131, 1137; 38 C.F.R. 3.303,
3.307, 3.309.

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Background

The veteran served on active duty in the Navy from September 1982
to October 1986.

The service medical records show the veteran was seen for a litany
of gastrointestinal complaints in January 1986. Examination showed
he was talkative, animated, and had a tremor. The impressions
included anxiety and immaturity with secondary gastrointestinal
symptoms. In February 1986 he was seen for a hangover and headaches
after drinking alcohol the night before. In July 1986 he was

- 3 -

admitted to a private hospital in Hong Kong, after being seen in
the emergency room, for treatment of head and face trauma sustained
in a fight. He had been drinking and there was a question of some
loss of consciousness for an unknown duration. He had a small
laceration over occipital region as well as a bruise and other
facial trauma. The next day he was transferred to the USS New
Jersey for observation and treatment of multiple trauma, and a
couple of days later he was transferred to his own ship, the USS
Wabash, where he was observed and treated for several days.
Neurological examination was grossly normal. The assessment was
status post multiple trauma. No psychiatric pathology was noted,
and there were no findings of a seizure disorder. On the September
1986 service separation examination, clinical evaluation of the
neurological and psychiatric systems was normal.

In November 1992 the veteran was admitted to the VA Medical Center
(VAMC) in East Orange, New Jersey for alcohol detoxification. It
was reported that he had smoked cocaine for 3 years. He gave a
history of occasional auditory hallucinations for 2 months prior to
admission. He was cleared for discharge after a psychiatric
consultation. He was to return to the unit for alcohol
rehabilitation later that month. The discharge diagnoses included
alcohol dependency and polysubstance abuse.

The veteran was admitted to the Philadelphia VAMC in October 1993
for cocaine and alcohol dependence and to rule out major
depression. He reported cocaine use since 1989 (up to $ 150 a day)
and drinking 4 pints of alcohol a day for the last 20 years. He
admitted blackouts, but denied seizures. He was discharged in
December 1993 with the final diagnoses of major depression and
cocaine and alcohol dependence.

The veteran was admitted to a rehabilitation program at the VAMC in
Lebanon, Pennsylvania in December 1993 for treatment of alcohol and
cocaine dependence. It was noted this was his first admission to
this facility. There was no mention of a seizure disorder. He was
discharged in January 1994 with diagnoses of continuous alcohol and
cocaine dependence, and mixed personality disorder with
narcissistic, somatic, and borderline traits.

4 -

On January 6, 1994, during his admission to the Lebanon VAMC, the
veteran filed a claim for service connection for a number of
disorders, including residuals of head trauma and hearing loss, but
did not specifically mention a seizure or psychiatric disorder.

On a February 1994 VA neurological examination, the veteran
reported he had head trauma in service in 1986 and had a seizure
about one year ago. The examiner noted that previous admissions to
VA facilities had not mentioned head trauma nor had the veteran had
neurological-psychiatric testing, and no CT scan or EEG testing had
been performed. Following examination, the diagnoses were
questionable status post head trauma in " 1966;" central tremor,
greater on the right, which may be secondary to alcohol and cocaine
abuse; and questionable seizure disorder which may be secondary to
cocaine or alcohol withdrawal or brain injury. A CT scan was
scheduled, but the veteran failed to report for the examination.

On a March 1994 VA psychiatric examination, it was reported that
the veteran was a poor historian. He reported head trauma in
service and said he had a seizure about a year ago. Long and short-
term memory were poor. The final diagnoses included cocaine and
alcohol abuse, in remission; major depression; consider
malingering; and anti-social personality traits and borderline
traits

The veteran was admitted to the East Orange VAMC in June 1994 after
having thoughts of hurting his mother and himself. Auditory
hallucinations were reported. He was treated with medications. The
diagnoses were organic mood disorder- depressed, organic
hallucinations, and alcohol and cocaine abuse.

On a July 1994 VA examination, the veteran reported frontal and
occipital headaches without vomiting or visual disturbances once a
month. He said he had had a head injury in service resulting in
unconsciousness, right eye swelling, suboccipital hemorrhage,
tremors of the hand and 2 tonic-clonic seizures. No abnormal
objective findings were reported. The diagnosis was residuals of
occipital trauma with 2 tonic-clonic seizures and occipital
headaches.

- 5 -

On a July 1994 VA audiological examination, it was commented that
the veteran had tinnitus at least once a day for 30 minutes
duration. He reported that he had been unconscious for
approximately 1 day after he hit the back of his head in 1986.

The veteran was admitted to the East Orange VAMC in January 1995
for complaints of depression. It was noted that he gave a 6-year
history of mental disorders and had a head injury 6 years earlier.
It was reported that that he had used alcohol drugs heavily and had
a history of blackouts, tremors, and seizures. Diagnoses on Axis I
were mood disorder due to head injury, rule out major depression
with psychotic features, and alcohol and cocaine dependence. An
antisocial personality disorder was noted on Axis 11. Physical
conditions listed on Axis III included a history of head trauma and
a history of seizures.

In June 1996 the RO granted service connection for tinnitus due to
a head injury, rated 10 percent disabling. The effective date of
the award was initially January 14, 1994, but was later changed to
January 6, 1994

The veteran was admitted to the VAMC in Hampton, Virginia in
November 1996 for drug detoxification and he complained of
depression. He was not sure if his symptoms occurred when he was
not under the influence of illicit substances. He was discharged
against medical advice later in November 1996. Axis I diagnoses
were heroin dependence, history of cocaine dependence and
addiction, heroin and alcohol intoxication, and depression verses
depressive disorder. Axis III physical conditions included history
of a seizure disorder. He was readmitted to the VAMC in December
1996 with the same substance abuse diagnoses and a diagnosis of
substance-induced mood disorder. The veteran reported that that he
had several seizures prior to the admission, and he reportedly had
a seizure during the admission. He was referred to the neurology
clinic which was impressed by the inconsistencies in his
examination, and it was felt the symptoms were pseudo- seizures. He
again left the VAMC against medical advice.

The veteran was readmitted to the Hampton VAMC in January 1997
after he reportedly had a seizure. It was noted that he gave a
history of a "seizure disorder" starting 10 years ago when a roof
fell on his head, and it was noted that recent

- 6 -

hospital evaluation resulted in a diagnosis of pseudo-seizures. A
long history of drug abuse was noted. After being admitted to the
hospital the veteran was initially sent to a medical ward for
evaluation of a possible seizure disorder and to rule out a
cerebrovascular accident. A CT scan of the head and an EEG were
normal. When he was medically cleared, he was transferred to the
psychiatric ward where he received treatment including drug
detoxification. During the admission there was a commitment
hearing, and it was agreed that the veteran would be discharged to
the care and supervision of his mother. The diagnoses on Axis I
were opiate and cocaine dependence, and substance-induced mood
disorder. A seizure disorder was listed on Axis Ill.

The veteran was admitted to the substance abuse residential
rehabilitation treatment program at the VAMC in Montrose, New York
in January-February 1997. A CT scan and an EEG were negative. The
Axis I diagnoses were cocaine and opiate dependence and history of
rule out a psychotic disorder. Conditions listed on Axis III
included a seizure disorder, status post stroke, and tinnitus.

The veteran was subsequently admitted to a VA domiciliary, and
related treatment records from February and March 1997 show he gave
a history of substance abuse, a seizure disorder, a head injury in
1986, and a cerebrovascular accident in December 1996. In March
1997 an EEG was normal and seizure medication was discontinued.

The veteran testified at a hearing at the RO in March 1997. He
related the circumstances of his head injury in service, and he
saidt he first had a seizure in 1987 but first sought treatment in
1992 when the seizures became more severe. He testified that an
earlier effective date for service connection for tinnitus should
be warranted because he filed his initial claim for compensation
benefits in 1992 at the Lebanon, Pennsylvania VAMC; he added that
the this was the only time he was treated at the Lebanon VAMC.

7 -

II. Analysis

A. Earlier effective date for service connection for tinnitus

The veteran claims an effective date earlier than January 6, 1994
for the award of service connection for tinnitus. The effective
date for an award of service connection and compensation, based on
an original claim filed more than a year after service, shall be
the date of VA receipt of the claim, or the date entitlement arose,
whichever is later. 38 U.S.C.A. 5110(a),(b); 38 C.F.R. 3.400(b)(2).

The file shows the veteran's initial claim (formal or informal) for
service connection for tinnitus was received by the RO on January
6, 1994, during an admission to the Lebanon, Pennsylvania VAMC. He
has testified that he filed for compensation benefits when he was
treated at the Lebanon VAMC in 1992 and that this was the only time
he was treated there. The evidence demonstrates that his initial
admission to that facility was from December 1993 to January 1994
and he filed his compensation claim on January 6, 1994.

There is no legal basis for an award of service connection for
tinnitus prior to the date that the veteran's initial claim for
service connection was received on January 1, 1994. As a matter of
law, the claim for an earlier effective date must be denied.
Sabonis v. Brown, 6 Vet.App. 426 (1994).

B. Service connection

The veteran claims he has a seizure disorder and major depression
as the result of the head injury during service. His claims are
well grounded, meaning plausible, and there is no further VA duty
to assist him with his claims. 38 U.S.C.A. 5107(a).

Service connection may be granted for disability resulting from
disease or injury incurred in or aggravated by service in the line
of duty, but no compensation shall be paid if the disability is the
result of the person's own willful misconduct or abuse of alcohol
or drugs. 38 U.S.C.A. 1131; 38 C.F.R. 3.303.

- 8 -

Service incurrence will be presumed for certain chronic diseases,
including a seizure disorder and a psychosis, if manifest to a
compensable degree within the year after active service. 38
U.S.C.A. 1101, 1112, 1113, 1137; 38 C.F.R. 3.307, 3.309.

i. A seizure disorder

The service medical records show the veteran sustained a head
injury in a fight during service in July 1986. He was treated for
several days and returned to duty. The service medical records do
not show a seizure disorder, and the neurological system was normal
at the September 1986 separation examination. He was released from
active duty in October 1986. There is no evidence of a seizure
disorder within the presumptive year after service or for many
years later. When the veteran was treated for substance abuse and
psychiatric problems in 1993, he denied a history of seizures. The
first notation of possible seizures was in 1994. A number of
medical records since then suggest that the veteran does not have
an organic seizure disorder. Neurological consultation in 1996
resulted in an assessment of a pseudo- seizure disorder, which is
not an organic seizure disorder. Additional treatment records from
1997 similarly suggest there is no organic seizure disorder.

The weight of the medical evidence indicates that the veteran does
not currently have a seizure disorder, and service connection may
not be granted when a claimed disability does not exist. Rabideau
v. Derwinski, 2 Vet.App. 141 (1992). Even assuming the veteran now
has a seizure disorder, it is clear that it began years after
service and it has not been satisfactorily linked to head trauma or
other incidents of service. While some of the medical records
recite there is a history of a seizure disorder associated with
head injury during service, such appears to be based on the
veteran's self reported history rather than on review of all
records including those showing a history of blackouts related to
substance abuse. Based on all the evidence, the Board concludes
that a claimed seizure disorder was neither incurred in nor
aggravated by service.

9 -

As the preponderance of the evidence is against the claim, the
benefit-of-the-doubt rule does not apply, and service connection
for a seizure disorder must be denied. 38 U.S.C.A. 5107(b); Gilbert
v. Derwinski, 1 Vet.App. 49 (1990).

ii. Major depression

Service medical records show an episode of anxiety and immaturity
in January 1986, but such was acute and transitory. The September
1986 service separation examination showed a normal psychiatric
system. A chronic acquired psychiatric disorder is not shown in
service. There is no evidence of a psychosis within the presumptive
year after the veteran's October 1986 release from active duty.
Post- service medical records show treatment for substance abuse
beginning in 1992, and records from 1993 and later show various
diagnoses including major depression, alcohol and drug dependence,
personality disorders, and an organic mood disorder.

Alcohol and drug dependence are willful misconduct conditions which
may not be service connected for compensation purposes. 38 U.S.C.A. 
105, 1131; 38 C.F.R. 3.301. Personality disorders are not
disabilities for VA compensation purposes and are not subject to
service connection. 38 C.F.R. 3.303(c).

With regard to major depression, such was not present in service,
it first appeared many years after service, and it has not been
satisfactorily linked to service. Some of the medical records
recite that the condition is associated with head trauma in
service, but such appears to be only a recitation of the veteran's
self-reported lay history. Most of the medical records appear to
associate the condition with the veteran's substance abuse. The
weight of the evidence establishes that major depression was
neither incurred in nor aggravated by service.

As the preponderance of the evidence is against the claim, the
benefit-of-the-doubt rule does not apply, and service connection
for major depression must be denied. 38 U.S.C.A. 5107(b); Gilbert,
supra.

10-

ORDER 

An earlier effective date for service connection for tinnitus is
denied. 

Service connection for a seizure disorder is denied. 

Service connection for major depression is denied.

L. W. TOBIN 
Member, Board of Veterans' Appeals

